DONNELLY, Judge.
On February 10, 1977, the Circuit Judges of the 32nd Judicial Circuit issued an order directed to the County Court Judges of Bollinger County authorizing the Sheriff of Bollinger County to appoint five full-time deputy sheriffs and one part-time deputy sheriff and setting their salaries.
On February 28, 1977, the County Court Judges met in regular session and rejected the directions of the Circuit Judges.
On March 1, 1977, the Circuit Judges issued an order ordering the clerk of Bol-linger County to issue warrants for payment of wages pursuant to the order of February 10, 1977. They further ordered the County Court Judges to convene and to order the County Clerk to make such payments.
On March 4, 1977, the County Court Judges voted to refuse to obey the order of the Circuit Judges.
On March 7, 1977, the Circuit Judges issued an order to the County Court Judges ordering them to show cause why they should not be held in contempt of court.
On March 8, 1977, the County Court Judges filed a “Petition for Review” in this Court and this Court issued its Order granting the Circuit Judges until March 14, 1977, to file responsive pleadings and staying any further action by the Circuit Judges against the County Court Judges.
On March 14, 1977, the Circuit Judges filed, with other pleadings, a Motion to Dismiss.
On April 11, 1977, the Motion to Dismiss was ordered taken with the case.
On May 17, 1977, the cause was argued and submitted to the Court for decision.
In State ex rel. Weinstein v. St. Louis County, 451 S.W.2d 99, 101, 102 (banc 1970), this Court, cognizant of “the fundamental nature and function of the judicial department of government” and intent upon preserving “the powers which it possesses to carry out such function”, declared:
“We are of the opinion that within the inherent power of the Juvenile Court of St. Louis County, subject to the supervisory control of the Circuit Court of St. Louis County (Art. V, §§ 4, 15 and 28, Const, of Mo., 1945, V.A.M.S.; § 478.063, RSMo 1959, V.A.M.S.; and State ex rel. MacNish v. Landwehr, 332 Mo. 622, 60 S.W.2d 4), is the authority to select and appoint employees reasonably necessary to carry out its functions of care, discipline, detention and protection of children who come within its jurisdiction, and to fix their compensation. In order that the Court may administer justice under the Juvenile Code, it is essential that it control the employees who assist it.
“If, after the Juvenile Court, acting under the supervisory control of the Circuit Court of St. Louis County, determines its needs as to personnel and fixes compensation, the County Council deems such action to be unreasonable, the County Council may file a petition for review and final determination of such question in this Court, which has final superintending control over the Circuit Court of St. Louis County and its Juvenile Court. Article V, § 4, Const, of Mo. 1945, V.A. M.S. Necessarily, in order not to interfere with operations of the Juvenile *13Court, such petition must be filed without unnecessary delay. In the absence of a determination, pursuant to such petition for review, that the action of the Juvenile Court is unreasonable, its order with respect to the personnel reasonably needed and their compensation will be final, and under such circumstances mandamus will lie, if necessary, to compel payment.”
The County Court Judges filed their “Petition for Review” in reliance upon the authority of Weinstein, supra. Their reliance on Weinstein is misplaced. The Circuit Judges do not assert that they have acted in this case in order that they may carry out the judicial function. They contend their authority lies in § 57.250, RSMo 1969, which reads as follows:
“The sheriff in counties of the third and fourth classes shall be entitled to such number of deputies and assistants, to be appointed by such official, with the approval of the judge of the circuit court, as such judge shall deem necessary for the prompt and proper discharge of his duties relative to the enforcement of the criminal law of this state. The judge of the circuit court, in his order permitting the sheriff to appoint deputies or assistants, shall fix the compensation of such deputies or assistants. The circuit judge shall annually, and oftener if necessary, review his order fixing the number and compensation of the deputies and assistants and in setting such number and compensation shall have due regard for the financial condition of the county. Each such order shall be entered of record and a certified copy thereof shall be filed in the office of the county clerk. The sheriff may at any time discharge any deputy or assistant and may regulate the time of his or her employment.”
It must be understood that the petition for review which originated in Weinstein was based on a doctrine of inherent power and was for the unique purpose of providing a method of resolving disputes where the ability and capacity of courts to function is at stake. It was not intended for use in a dispute between a sheriff and a county court.
Accordingly, the Motion to Dismiss filed by the Circuit Judges is sustained and the cause dismissed.
BARDGETT, HENLEY and RENDLEN, JJ., concur.
FINCH, J., concurs in separate concurring opinion filed.
SEILER, J., dissents in separate dissenting opinion filed.
MORGAN, C. J., not participating.